

114 S2369 IS: Community Partnership Act of 2015
U.S. Senate
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2369IN THE SENATE OF THE UNITED STATESDecember 8, 2015Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to establish an Office for Community Partnerships.
	
 1.Short titleThis Act may be cited as the Community Partnership Act of 2015. 2.Authorization of the Office for Community Partnerships of the Department of Homeland Security (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:
				
					104.Office for Community Partnerships
 (a)DefinitionsIn this section— (1)the term countering violent extremism means proactive and relevant actions to counter efforts by extremists to radicalize, recruit, and mobilize followers to violence and to address the conditions that allow for violent extremist recruitment and radicalization; and
 (2)the term violent extremism means ideologically motivated violence as a method of advancing a cause. (b)EstablishmentThere is in the Department an Office for Community Partnerships.
 (c)Head of OfficeThe Office for Community Partnerships shall be headed by an Assistant Secretary for Community Partnerships, who shall be designated by the Secretary.
 (d)Deputy Assistant Secretary; assignment of personnelThe Secretary shall— (1)designate a career Deputy Assistant Secretary for Community Partnerships; and
 (2)assign or hire, as appropriate, permanent staff to the Office for Community Partnerships. (e)ResponsibilitiesThe Assistant Secretary for Community Partnerships shall be responsible for the following:
 (1)Leading the efforts of the Department to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive efforts to counter violent extremism. Such efforts shall include the following:
 (A)Partnering with communities to address vulnerabilities that can be exploited by violent extremists in the United States and explore potential remedies for government and nongovernment institutions.
 (B)Working with civil society groups and communities to counter violent extremist propaganda, messaging, or recruitment.
 (C)In coordination with the Office for Civil Rights and Civil Liberties of the Department, managing the outreach and engagement efforts of the Department directed toward communities at risk for radicalization and recruitment for violent extremist activities.
 (D)Ensuring relevant information, research, and products inform efforts to counter violent extremism. (E)Developing and maintaining Departmentwide plans, strategy guiding policies, and programs to counter violent extremism. Such plans shall, at a minimum, address each of the following:
 (i)The Department’s plan to leverage new and existing Internet and other technologies and social media platforms to improve nongovernment efforts to counter violent extremism, as well as the best practices and lessons learned of other Federal, State, local, tribal, territorial, and foreign partners engaged in similar counter-messaging efforts.
 (ii)The Department’s countering violent extremism-related engagement efforts. (iii)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism.
 (F)Coordinating with the Office for Civil Rights and Civil Liberties of the Department to ensure all of the activities of the Department related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all persons.
 (G)In coordination with the Under Secretary for Science and Technology and in consultation with the Under Secretary for Intelligence and Analysis, identifying and recommending new research and analysis requirements to ensure the dissemination of information and methods for Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement, and nongovernmental partners to utilize such research and analysis.
 (H)Assessing the methods used by violent extremists to disseminate propaganda and messaging to communities at risk for recruitment by violent extremists.
 (2)Developing a digital engagement strategy that expands the outreach efforts of the Department to counter violent extremist messaging by—
 (A)exploring ways to utilize relevant Internet and other technologies and social media platforms; and (B)maximizing other resources available to the Department.
 (3)Serving as the primary representative of the Department in coordinating countering violent extremism efforts with other Federal departments and agencies and nongovernmental organizations.
 (4)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
 (5)In coordination with the Administrator of the Federal Emergency Management Agency, providing guidance regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism.
 (6)Developing a plan to expand philanthropic support for domestic efforts related to countering violent extremism, including by identifying viable community projects and needs for possible philanthropic support.
 (7)Administering the assistance described in subsection (f). (f)Grants To counter violent extremism (1)In generalIn accordance with this subsection, the Secretary may award grants or cooperative agreements directly to eligible recipients identified in paragraph (2) to support the efforts of local communities in the United States to counter violent extremism.
 (2)Eligible recipientsThe Secretary may award competitive grants or cooperative agreements based on need directly to— (A)States;
 (B)local governments; (C)tribal governments;
 (D)nonprofit organizations; or (E)institutions of higher education.
 (3)Use of FundsEach entity receiving a grant or cooperative agreement under this subsection shall use the grant or cooperative agreement for one or more of the following purposes:
 (A)To train or exercise for countering violent extremism, including building training or exercise programs designed to improve cultural competency and to ensure that communities, government, and law enforcement receive accurate, intelligence-based information about the dynamics of radicalization to violence.
 (B)To develop, implement, or expand programs or projects with communities to discuss violent extremism or to engage communities that may be targeted by violent extremist radicalization.
 (C)To develop and implement projects that partner with local communities to prevent radicalization to violence.
 (D)To develop and implement a comprehensive model for preventing violent extremism in local communities, including existing initiatives of State or local law enforcement agencies and existing mechanisms for engaging the resources and expertise available from a range of social service providers, such as education administrators, mental health professionals, and religious leaders.
 (E)To educate the community about countering violent extremism, including the promotion of community-based activities to increase the measures taken by the community to counter violent extremism.
 (F)To develop or assist social service programs that address root causes of violent extremism and develop, build, or enhance alternatives for members of local communities that may be targeted by violent extremism.
 (G)To develop or enhance State or local government initiatives that facilitate and build overall capacity to address the threats post by violent extremism.
 (H)To support such other activities, consistent with the purposes of this subsection, as the Secretary determines appropriate.
								(4)Grant guidelines
 (A)In generalFor each fiscal year, before awarding a grant or cooperative agreement under this subsection, the Secretary shall develop guidelines published in a notice of funding opportunity that describe—
 (i)the process for applying for grants and cooperative agreements under this subsection; (ii)the criteria that the Secretary will use for selecting recipients based on the need demonstrated by the applicant; and
 (iii)the requirements that recipients must follow when utilizing funds under this subsection to conduct training and exercises and otherwise engage local communities regarding countering violent extremism.
 (B)ConsiderationsIn developing the requirements under subparagraph (A)(iii), the Secretary shall consider the following:
 (i)Training objectives should be clearly defined to meet specific countering violent extremism goals, such as community engagement, cultural awareness, or community-based policing.
 (ii)Engaging diverse communities in the United States to counter violent extremism may require working with local grassroots community organizations to develop engagement and outreach initiatives.
 (iii)Training programs should— (I)be sensitive to constitutional values, such as protecting fundamental civil rights and civil liberties, and eschew notions of racial and ethnic profiling; and
 (II)adhere to the standards and ethics of the Department, ensuring that the clearly defined objectives are in line with the strategies of the Department to counter violent extremism.
 (iv)Establishing vetting procedures for self-selected countering violent extremism training experts who offer programs that may claim to counter violent extremism, but serve to demonize certain individuals or whole cross sections of a community.
 (v)Providing a review process to determine if countering violent extremism training focuses on community engagement and outreach.
 (vi)Providing support to law enforcement to enhance knowledge, skills, and abilities to increase engagement techniques with diverse communities in the United States.
 (g)Annual reportBeginning in the first fiscal year beginning after the date of enactment of this section, and in each of the next 5 fiscal years, the Assistant Secretary of the Office for Community Partnerships shall submit to Congress an annual report on the Office for Community Partnerships, which shall include—
 (1)a description of the status of the programs and policies of the Department for countering violent extremism in the United States;
 (2)a description of the efforts of the Office for Community Partnerships to cooperate with and provide assistance to other Federal departments and agencies;
 (3)qualitative and quantitative metrics for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies; and
 (4)an accounting of— (A)grants awarded by the Department to counter violent extremism; and
 (B)all training specifically aimed at countering violent extremism sponsored by the Department.. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 103 the following:
				Sec. 104. Office for Community Partnerships..